     Case 4:18-cv-05393-DMR Document 74-5 Filed 12/05/19 Page 1 of 2



 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3
     San Francisco, CA 94104
 4   Telephone:    (415) 986-1400
     Facsimile:    (415) 986-1474
 5
     Attorneys for Plaintiff
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                        OAKLAND DIVISION
10

11    JANE DOE,                                      CASE NO. 4:18-cv-05393-DMR
12                    Plaintiff,                     SECOND DECLARATION OF JANE
13                                                   DOE IN SUPPORT OF PLAINTIFF’S
              vs.                                    MOTION FOR JUDGMENT UPON
14                                                   DEFAULT
      STUART DINNIS,
15
                      Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28

     SECOND DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
     DEFAULT
                                                                   Case No: 4:18-cv-05393-DMR
     Case 4:18-cv-05393-DMR Document 74-5 Filed 12/05/19 Page 2 of 2



 1   I, Jane Doe, declare as follows:

 2          1.      I am the Plaintiff in the case titled Jane Doe v. Stuart Dinnis, Case No. 4:18-cv-

 3   05393-DMR.

 4          2.      I have not received or recovered any money for the lost/reduced income I am

 5   seeking in this matter.

 6          3.      I declare under penalty of perjury pursuant to the laws of the state of California

 7   that the foregoing is true and correct.

 8

 9   Dated: Dec. ___, 2019                                _________________________________

10                                                                Jane Doe

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             1
     SECOND DECLARATION OF JANE DOE IN SUPPORT OF PLAINTIFF’S MOTION FOR JUDGMENT UPON
     DEFAULT
                                                                   Case No: 4:18-cv-05393-DMR
